Citation Nr: 1517506	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-00 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 to November 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The RO in Huntington, West Virginia, certified the appeal to the Board.  In January 2014, the Veteran withdrew his request for a Board hearing.

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.  The Veteran's electronic folder in VBMS contains a copy of the March 2015 Appellant's Brief.  The electronic folder also contains VA medical records dated from March 2008 to November 2012, which have been reviewed by the Agency of Original Jurisdiction (AOJ) and the Board.  


FINDING OF FACT

The Veteran has demonstrated, at worst, Level I hearing acuity in the right ear and Level II in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his bilateral hearing loss.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for bilateral hearing loss.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including VA treatment records dated through November 2012, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.

The Veteran was also afforded VA examinations in March 2012 and November 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because they were based upon consideration of the Veteran's pertinent medical history and current complaints, and the examiners provided the findings necessary to evaluate the disability under the rating criteria.  The VA examiners provided audiometry testing that was adequate for the proper application of the rating criteria for bilateral hearing loss.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  21 Vet. App. at 455.  In this case, the VA examiners addressed the functional impact of the Veteran's hearing loss.  Moreover, in Martinak, the Court noted that, even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  There have been no allegations of any prejudice caused by a deficiency in the examinations here in terms of addressing functional loss.

In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's bilateral hearing loss since he was last examined.  38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this issue.  


II.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

The Veteran's bilateral hearing loss is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85. 

Regulations also provide that, in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

In considering the evidence of record under the laws and regulations set forth above, the Board finds that the Veterans is not entitled to a higher initial evaluation for his bilateral hearing loss.

A January 2012 VA audiology note reflects that the Veteran reported a possible decrease in his hearing bilaterally.  See Virtual VA, VAMC Other Output/Records received on March 16, 2012, pg. 27.  Audiometry revealed normal hearing in the right ear from 250 to 3000 Hertz and moderately-severe to moderate sensorineural hearing loss from 4000 to 8000 Hertz.  In the left ear, hearing was within normal limits from 250 to 500 Hertz with mild to moderately-severe sensorineural hearing loss from 1000 to 8000 Hertz.  It was noted that the results showed a decrease in puretone thresholds in the left ear.  

At a March 2012 VA audiological evaluation, puretone thresholds, in decibels, were as follows: 


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
15
10
25
60
28
LEFT
30
35
55
65
46

Maryland CNC Word List Speech Recognition testing revealed a speech recognition score of 92 percent in both ears.  The examiner also noted that the Veteran had difficulty hearing in crowds and in situations with background noise.  

These results equate to an assignment of Level I hearing in both ears, which warrants a noncompensable rating using Table VI.  The Board has also considered the provisions of 38 C.F.R. § 4.86, but these testing results indicate that the alternative table is not applicable, as the puretone threshold was not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.

A June 2012 VA audiology note reflects that the Veteran reported no change in his hearing since his previous evaluation.  See Virtual VA, CAPRI records received on August 6, 2012, pg. 10.  Audiometry revealed normal hearing in the right ear from 250 to 3000 Hertz and moderately-severe sensorineural hearing loss from 4000 to 8000 Hertz.  In the left ear, hearing was within normal limits from 250 to 500 Hertz with mild to moderately-severe sensorineural hearing loss from 1000 to 8000 Hertz.  

At a November 2013 VA audiological evaluation, puretone thresholds, in decibels, were as follows: 




HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
5
15
20
55
24
LEFT
25
40
60
65
48

Maryland CNC Word List Speech Recognition testing revealed a speech recognition score of 94 percent in the right ear and 88 percent in the left ear.  The examiner noted that the Veteran had difficulty hearing the television and could not hear speech clearly.  

These results equate to an assignment of Level I hearing in the right ear and Level II in the left ear, which merits a noncompensable rating using Table VI.  The Board has also considered the provisions of 38 C.F.R. § 4.86, but the alternative table is not applicable because the puretone threshold was not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.

The Board has carefully reviewed the remaining record in its entirety, but finds no other probative evidence of record showing that the Veteran's bilateral hearing loss disability is more severe for compensation purposes than demonstrated on the VA audiological evaluations discussed above.  His hearing acuity has remained relatively stable, and there is no basis for the assignment of staged ratings, as the criteria for a compensable rating have not been met for any period since the grant of service connection.

The Board has also considered the evidence of record showing that the Veteran has difficulty hearing the television and understanding speech, particularly in crowds and with background noise.  Although the Board finds his statements to be credible, it finds that these factors do not provide sufficient evidence on which to award a higher rating for bilateral hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to a noncompensable disability rating.  For these reasons and bases, the Board finds that the preponderance of the evidence is against a compensable schedular rating for bilateral hearing loss. 

The Board has considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disability and symptomatology.  He has complained of difficulty hearing the television and understanding speech, especially in crowds and with background noise.  Difficulty understanding speech due to hearing loss is contemplated by Diagnostic Code 6100.  In this regard, the Board notes that the rating criteria for hearing loss are based, at least partially, on speech recognition scores.  Furthermore, Diagnostic Code 6100 provides for higher ratings for more severe impairment of hearing.  

The Board points out that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found, through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

Based on the foregoing, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are adequate.  Therefore, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Finally, the Board has also considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, however, the record on appeal contains no indication that the Veteran is unemployable as a result of his service-connected hearing loss, and the Veteran does not contend otherwise.  Absent probative evidence of unemployability due to hearing loss, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted in connection with this claim.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


